UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4154


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAXIME MAIGA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cr-00461-PWG-1)


Submitted:   October 27, 2015             Decided:   November 3, 2015


Before MOTZ, AGEE, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Bruce A. Johnson, Jr., LAW OFFICE OF BRUCE A. JOHNSON, JR., LLC,
Bowie, Maryland, for Appellant.    Kelly O. Hayes, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maxime Maiga pled guilty, pursuant to a plea agreement, to

bank    fraud,    in    violation      of    18    U.S.C.    §   1344    (2012),    and

aggravated identity theft, in violation of 18 U.S.C. § 1028A

(2012).       On appeal, counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious      grounds      for   appeal        but    suggesting     that    Maiga’s

guilty plea was not knowingly and voluntarily entered.                            Maiga

was informed of his right to file a pro se brief but has not

done so.        The Government has filed a motion to dismiss this

appeal    on    the    ground   that    Maiga      knowingly     and    intelligently

waived the right to appeal his convictions and sentence.                             We

grant the motion in part and dismiss the appeal in part.                         As to

those claims beyond the scope of the waiver, we affirm.

       We review for plain error whether Maiga’s guilty plea was

knowing and voluntary because Maiga did not move to withdraw his

guilty plea in the district court.                      United States v. Bradley,

455 F.3d 453, 461–62 (4th Cir. 2006).                       Under that standard,

Maiga must demonstrate that an error occurred that was plain,

and it affected his substantial rights.                   United States v. Olano,

507    U.S.    725,    732   (1993).        Even    then,   we   may    exercise    our

discretion to correct the error only if it “seriously affects

the    fairness,       integrity    or      public       reputation     of     judicial



                                            2
proceedings.”       Id.     (internal alteration and quotation marks

omitted).

     “In order for a guilty plea to be valid, the Constitution

imposes the minimum requirement that the plea be the voluntary

expression of the defendant’s own choice.”               United States v.

Moussaoui,    591    F.3d    263,   278    (4th   Cir.    2010)        (internal

alterations   and    quotation   marks    omitted).      It    “must    also    be

entered knowingly, and intelligently, with sufficient awareness

of the relevant circumstances and likely consequences.”                        Id.

(internal quotation marks omitted).         Ultimately, a guilty plea’s

validity rests on “the totality of the circumstances surrounding

[it], granting the defendant’s solemn declaration of guilt a

presumption of truthfulness.”       Walton v. Angelone, 321 F.3d 442,

462 (4th Cir. 2003) (internal citation omitted).

     Our review of the record confirms that the district court

substantially complied with Fed. R. Crim. P. 11 in accepting

Maiga’s guilty plea.        We thus conclude that Maiga’s guilty plea

is valid in that it was knowingly and voluntarily entered and,

consequently, his plea is final and binding.             See United States

v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

     We turn then to whether Maiga validly waived his right to

appeal, an issue that we review de novo.                 United States v.

Copeland, 707 F.3d 522, 528 (4th Cir. 2013).                  A defendant may

waive his appellate rights, and we “will enforce the waiver if

                                     3
it is valid and the issue appealed is within the scope of the

waiver.”      United States v. Davis, 689 F.3d 349, 355 (4th Cir.

2012).       “Generally, if a district court questions a defendant

regarding     the   waiver    of     appellate       rights    during      the    Rule    11

colloquy and the record indicates that the defendant understood

the   full    significance     of     the    waiver,     the    waiver       is    valid.”

United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012).

      In his plea agreement, Maiga waived the right to appeal his

sentence and convictions, reserving only the right to appeal a

sentence in excess of a certain Sentencing Guidelines range. *                             A

review of the record reveals that the court determined Maiga was

competent to plead guilty, had discussed his plea agreement with

counsel, entered his guilty plea in the absence of threats or

force, and understood the terms of his appeal waiver.                             Thus, we

conclude     that   Maiga    validly        waived    his     right   to     appeal      his

sentence and convictions.

      Although      the     waiver     provision       in     the     plea       agreement

forecloses our review of most issues related to Maiga’s sentence

and convictions, it does not preclude our review of any non-

waivable errors that may be revealed by our review pursuant to

Anders.      See United States v. Johnson, 410 F.3d 137, 151 (4th

      *Because the district court awarded a downward departure
and a downward variance from the calculated Guidelines range,
this exception to the appeal waiver is not implicated.



                                            4
Cir. 2005) (enumerating issues not waived by appellate waiver).

In accordance with Anders, we have reviewed the entire record

and have found no unwaived meritorious issues for appeal.

     Accordingly, we grant the Government’s motion to dismiss in

part and dismiss the appeal of Maiga’s sentence and convictions

as to any issue for which waiver is legally permissible.                          We

therefore deny in part the Government’s motion to dismiss and

affirm    Maiga’s       sentence   and   convictions      on    any    ground     not

encompassed by his knowing and intelligent appellate waiver.

     This court requires that counsel inform Maiga, in writing,

of his right to petition the Supreme Court of the United States

for further review.         If Maiga requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.         Counsel’s motion must state that a copy thereof

was served on Maiga.         We dispense with oral argument because the

facts    and   legal     contentions     are   adequately      presented     in   the

materials      before    this   court    and   argument   would       not   aid   the

decisional process.



                                                            DISMISSED IN PART;
                                                              AFFIRMED IN PART




                                          5